Case 1:19-mc-00593-VSB Document 31-3 Filed 06/12/20 Page 1 of 2




                Exhibit B
           Case 1:19-mc-00593-VSB Document 31-3 Filed 06/12/20 Page 2 of 2
                           1001 Pennsylvania Avenue, N.W., Washington, DC 20004-2595 . p202 624-2500 . f202 628-5116


crowellplj^Qj-jj^g

                                              January 5, 2020

   Kristin N. Tahler, Esq.
   Marc P. Hedrich, Esq.
   Quinn Emanuel Urquhart & Sullivan, LLP
   865 South Figueroa Street, 10th Floor
   Los Angeles, CA 90017

          Re: Ex Parte Applieation For Discovery in SDNY

   Dear Counsel:

          Our firm represents The Port Fund LP, Port Link GP Ltd., and KGL Investment
   Company. We have obtained a eopy of the 26 December 2019 ex parte application filed in the
   United States Distriet Court for the Southern District of New York for discovery under 28 U.S.C.
   § 1782 (the “Application”) on behalf of your elient Gulf Investment Corporation.

            Your firm represents Agility Public Warehouse Company, which is a competitor of
   Kuwait & Gulf Link Transportation Company, whose former management is a prime target of
   false allegations contained in the Application. Tarek Sultan, the CEO of Agility, who has no
   legal or economic interest in The Port Fund, was naught contacting an investor and encouraging
   the filing of an aetion against The Port Fund based on similar false allegations and targets. A
   lawyer at Meysan Partners, who is a former in-house lawyer at Agility and who we understand
   was working at the instruetions of Mr. Sultan, then eontaeted the investor. That investor flatly
   rejected the allegations.

           The Port Fund, through legal eounsel, previously offered multiple times to meet with
   Gulf Investment Corporation and review and explain each transaction under a confidentiality
   agreement to proteet The Port Fund, the other Limited Partners, and information subject to non-
   disclosure agreements with third parties. Your client, a sophisticated and respected investor,
   rejeeted the offer and proceeded to file highly inflammatory, false and misleading allegations
   without conducting reasonable or adequate due diligence.

           We again extend the same offer under the same terms to allow your firm the opportunity
   to eonduct reasonable and adequate due diligence before proeeeding with the false and
   misleading allegations in the Applieation. Eaeh transaetion is documented, legitimate, and
   within the authority of The Port Fund. Should your elient again rebuff this offer, we will be
   foreed to consider all of our client’s options in the proceedings

                                                       Sincerely,

                                                        djurputll i
                                                       Crowell & Moring, LLP
